Name: Commission Regulation (EC) NoÃ 22/2008 of 11 January 2008 laying down detailed rules for the Community scale for the classification of carcases of ovine animals (Codified version)
 Type: Regulation
 Subject Matter: animal product;  European Union law;  prices;  foodstuff;  marketing
 Date Published: nan

 12.1.2008 EN Official Journal of the European Union L 9/6 COMMISSION REGULATION (EC) No 22/2008 of 11 January 2008 laying down detailed rules for the Community scale for the classification of carcases of ovine animals (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (1), Having regard to Council Regulation (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases and extending Regulation (EEC) No 338/91 (2), and in particular Article 2, Article 4(3), Articles 5 and 6 and Article 7(2) thereof, Whereas: (1) Commission Regulation (EEC) No 461/93 of 26 February 1993 laying down detailed rules for the Community scale for the classification of carcases of ovine animals (3) has been substantially amended (4). In the interests of clarity and rationality the said Regulation should be codified. (2) Regulation (EEC) No 2137/92 provided for a Community-wide carcase classification standard with the object of improving market transparency in the sheepmeat sector. Detailed rules are required for the determination of market prices which are established on the basis of this classification standard. Provision should be made for the establishment of market prices at the appropriate point in the commercialisation process. This point should be at entry to the slaughterhouse. In order to ensure the uniform classification of the carcases of ovine animals in the Community, it is necessary to make the definitions of conformation classes, fat classes and colour more precise. (3) A system of price reporting should be established on the basis of the classification made at slaughterhouses immediately after slaughtering. This requires proper identification of carcases. (4) Classification should be carried out by sufficiently qualified staff. The reliability of classification must be verified by effective checks to ensure that it is applied in a homogenous manner. (5) Regulation (EEC) No 2137/92 provides that on-the-spot inspections are to be carried out by a Community inspection group, in order to ensure the uniform application of the Community scale for classification in the Community. (6) It is necessary to lay down detailed rules for the composition of the group and implementation of the on-the-spot inspections. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 1. The market price to be established on the basis of the Community scale for the classification of carcases of ovine animals referred to in Article 7(1) of Regulation (EEC) No 2137/92 shall be the price at entry to the slaughterhouse, net of value-added tax paid to the supplier for lamb of Community origin. This price shall be expressed per 100 kg carcase weight presented according to the reference presentation provided for in Article 2 of that Regulation weighed and classified on the hook at the slaughterhouse. 2. The weight to be taken into account shall be the hot weight of the carcase corrected to take account of weight loss on chilling. Member States shall inform the Commission of the corrective factors used. 3. In the case where the presentation of carcases after weighing and classifying on the hook differs from the reference presentation, Member States shall adjust the weight of the carcase by the application of corrective factors provided for in Article 2 of Regulation (EEC) No 2137/92. Member States shall notify the Commission of the corrective factors used. However, for the purposes of the categories referred to in Annex III to that Regulation, Member States may report prices per 100 kg for the customary presentation of these carcases. In this instance, Member States shall inform the Commission of the differences between this presentation and the reference presentation. Article 2 1. Member States whose sheepmeat production exceeds 200 tonnes per year shall communicate to the Commission the confidential list of the slaughterhouses or other establishments participating for the establishment of prices according to the Community scale (hereinafter referred to as participating establishment) together with an indication of the approximate annual throughput of these participating establishments. 2. The Member States referred to in paragraph 1 shall communicate to the Commission each Thursday at the latest, the average price in euro or in national currency for each quality of lamb within the Community scales for all participation establishments recorded during the week preceding the week in which the information is given, together with an indication of the size of each quality. However, where a quality makes up less than 1 % of the total, prices need not to be reported. Member States shall also communicate to the Commission the average price on a weight basis for all classified lamb in each scale used for price reporting purposes. However, Member States are authorised to subdivide price reported for each of the classes of conformation and degrees of fat cover provided for in Annex I on the basis of weight. The term quality shall mean the combination of class of conformation and of fat cover. Article 3 The additional provisions referred to in Article 6 of Regulation (EEC) No 2137/92 shall be as listed in Annex I hereto for the classes of conformation and of fat cover. The meat colour, referred to in Annex III to Regulation (EEC) No 2137/92, shall be determined on the flank at the rectus abdominis by reference to a standardised colour chart. Article 4 1. Classification shall be made at the latest one hour after slaughtering. 2. The identification, referred to in Article 4(2) of Regulation (EEC) No 2137/92, of carcases or half-carcases classified according to the Community scale for the classification of the carcases of ovine animals in participating establishments shall be carried out by means of a mark indicating the category and the class of conformation and fat cover. That marking shall be carried out by stamping, using an indelible and non-toxic ink following a method approved by the competent national authorities. Categories shall be designated as follows: (a) L: carcases of sheep under 12 months old (lamb); (b) S: carcases of other sheep. 3. Member States may authorise the replacement of the marking by the use of an unalterable and firmly attachable label. Article 5 1. Member States shall ensure that classification is carried out by sufficiently qualified technicians. Member States shall determine such persons by means of a procedure of agreement or by designating a body responsible for this purpose. 2. Classification in the participating establishments shall be checked on-the-spot, without prior warning, by a body designated by the Member State and independent of the participating establishment. These checks must be carried out at least once every three months in all participating establishments which operate classification and must relate to at least 50 carcases selected at random. However, where the body responsible for checks is the same as that responsible for classification or where it does not fall under the authority of a public body, the checks provided for in the first subparagraph must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks. Article 6 The Community inspection Group provided for in Article 5 of Regulation (EEC) No 2137/92 (hereinafter referred to as the Group) shall be responsible for carrying out on-the-spot inspections covering: (a) the application of the arrangements relating to the Community classification scale for ovine carcases; (b) the establishment of market prices according to the classification scale. Article 7 The Group shall be chaired by one of the Commission experts. Member States shall appoint experts on the basis of their independence and ability in matters of classification of carcases and establishment of market prices. Experts shall not under any circumstances use for personal purposes or divulge information obtained in connection with the work of the Group. Article 8 On-the-spot inspections shall be carried out by a delegation of the Group limited to a maximum of seven members. For this purpose, it shall be composed in accordance with the following rules: (a) at least two Commission experts, one of whom shall act as chairman of the delegation; (b) one expert of the Member State concerned; (c) at most four experts from other Member States. Article 9 1. On-the-spot inspections shall be carried out at regular intervals and their frequency may vary in particular according to the relative volume of sheepmeat production in the Member State visited or to problems linked to the application of the grid. Where necessary, those inspections may be followed by supplementary visits. On such visits, the size of the delegation may be reduced. 2. The programme of inspection visits shall be drawn up by the Commission after consulting the Member States. Representatives of the Member State visited may attend the inspections. 3. Each Member State shall organise the visits which are to be carried out on its territory according to the requirements defined by the Commission. To that end, the Member State shall forward, 30 days before the visit, the detailed programme of the proposed inspection visits to the Commission, which may request amendments to the programme. 4. The Commission shall inform Member States, as far in advance of each visit as possible, of the programme and the course thereof. 5. On completion of each visit, the members of the delegation and the representatives of the Member State visited shall meet to consider the results. The members of the delegation shall then draw conclusions from the visit concerning the points referred to in Article 6. 6. The delegation chairman shall draw up a report containing details of the visit and the conclusions referred to in paragraph 5. That report shall be sent to the Member State visited without delay, and to the other Member States thereafter. Article 10 Travel and subsistence expenses of members of the Group shall be borne by the Commission in accordance with the rules applicable to the reimbursement of travel and subsistence expenses of persons not connected with the Commission who are called upon by it to act as experts. Article 11 Regulation (EEC) No 461/93 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 12 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). Regulation (EC) No 2529/2001 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 214, 30.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). Regulation (EEC) No 2137/92 will be replaced by Regulation (EC) No 1234/2007 as from 1 January 2009. (3) OJ L 49, 27.2.1993, p. 70. Regulation as amended by Regulation (EC) No 823/98 (OJ L 117, 21.4.1998, p. 2). (4) See Annex II. ANNEX I 1. Conformation Development of carcase profiles, and, in particular the essential parts (hindquarter, back, shoulder). Conformation class Additional provisions S Superior Hindquarter: double muscled. Profiles extremely convex Back: extremely convex, extremely wide, extremely thick Shoulder: extremely convex and extremely thick E Excellent Hindquarter: very thick. Profiles very convex Back: very convex, very wide and very thick to the shoulder Shoulder: very convex and very thick U Very good Hindquarter: thick. Profiles convex Back: wide and thick to the shoulder Shoulder: thick and convex R Good Hindquarter: profiles mainly straight Back: thick but less wide to the shoulder Shoulder: good development, but less thick O Fair Hindquarter: profiles tending to slightly concave Back: lacking width and thickness Shoulder: tending to narrow. Lacking thickness P Poor Hindquarter: profiles concave to very concave Back: narrow and concave with bones apparent Shoulder: narrow, flat and bones apparent 2. Degree of fat cover Amount of fat on the external and of the internal parts of the carcase. Class of fat cover Additional provisions (1) 1. Low External Traces of or no fat visible Internal Abdominal Traces of or no fat visible on kidneys Thoracic Traces of or no fat visible between ribs 2. Slight External A slight layer of fat covers part of the carcase but may be less evident on the limbs Internal Abdominal Traces of fat or slight layer of fat envelops part of the kidneys Thoracic Muscle clearly visible between ribs 3. Average External A light layer of fat covering most or all of the carcase. Slightly thickened fat zones of the base of the tail Internal Abdominal Light layer of fat envelops part or all of the kidneys Thoracic Muscle still visible between ribs 4. High External A thick layer of fat covering most of all of the carcase but may be thinner on limbs and thickening on shoulders Internal Abdominal Kidney is enveloped in fat Thoracic Muscle between ribs may be infiltrated with fat. Fat deposits may be visible on the ribs 5. Very high External Very thick fat cover Patches of fat sometimes visible Internal Abdominal Kidneys enveloped in thick layer of fat Thoracic Muscle between ribs infiltrated with fat. Fat deposits visible on ribs. (1) The additional provisions for the abdominal cavity do not apply for the purposes of Annex III to Regulation (EEC) No 2137/92. ANNEX II Repealed Regulation with its amendment Commission Regulation (EEC) No 461/93 (OJ L 49, 27.2.1993, p. 70) Commission Regulation (EC) No 823/98 (OJ L 117, 21.4.1998, p. 2). ANNEX III Correlation table Regulation (EEC) No 461/93 This Regulation Article 1(1) and (2) Article 1(1) and (2) Article 1(3), first and second sentences Article 1(3), first subparagraph Article 1(3), third and fourth sentences Article 1(3), second subparagraph Articles 2 and 3 Articles 2 and 3 Article 4(1) Article 4(1) Article 4(2), first and second subparagraphs Article 4(2), first and second subparagraphs Article 4(2), third subparagraph, introductory sentence Article 4(2), third subparagraph, introductory sentence Article 4(2), third subparagraph, first indent Article 4(2), third subparagraph, point (a) Article 4(2), third subparagraph, second indent Article 4(2), third subparagraph, point (b) Article 4(3) Article 4(3) Articles 5, 6 and 7 Articles 5, 6 and 7 Article 8(1), introductory part Article 8, introductory part Article 8(1), first indent Article 8(a) Article 8(1), second indent Article 8(b) Article 8(1), third indent Article 8(c) Article 8(2)  Article 9(1), first subparagraph, first sentence Article 9(1), first subparagraph Article 9(1), first subparagraph, second and third sentences Article 9(1), second subparagraph Article 9(1), second subparagraph Article 9(2) Article 9(2) Article 9(3) Article 9(3) Article 9(4) Article 9(4) Article 9(5) Article 9(5) Article 9(6) Article 10 Article 10  Article 11 Article 11 Article 12 Annex Annex I  Annex II  Annex III